Citation Nr: 1412982	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-00 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected cardiomegaly.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected cardiomegaly.

3.  Entitlement to service connection for a cerebral vascular accident, to include as secondary to service-connected cardiomegaly.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1987 to September 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in that file reveals that certain documents, including VA medical records dated through December 2012, are relevant to the issues on appeal and have been reviewed by the RO.  The Board notes that there is no paperless, electronic VBMS claims file associated with the Veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required because the record shows that the Veteran may have applied for benefits from the Social Security Administration (SSA).  However, the records pertaining to the Veteran's SSA application are not associated with the claims file.   The Veteran's October 2012 VA treatment record indicates that he is also receiving treatment from a private physician.  Those records have not been associated with the claims file.  

VA examiners did not provide any rationale for their negative nexus opinion.  The examiners opined that the Veteran's currently diagnosed heart disability is not related to his cardiomegaly because his other symptoms did not occur until much later.  This opinion does not explain why the Veteran's hypertension and cerebral vascular disease were not caused by or aggravated by his cardiomegaly.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VA Form 21-4142, Authorization and Consent to Release Information, and, if the Veteran returns the form, attempt to obtain the medical records from the doctor he identified in his October 2012 VA treatment record.  If any records are still not available, make specific note of that fact in the claims file.

2.  Contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  The non-existence or unavailability of such records must be verified by SSA.  38 C.F.R. § 3.159(c)(2) (2013).  

3.  After the above development has been completed, the RO/AMC should obtain another medical opinion to determine whether the Veteran's cerebral vascular accident and hypertension were caused by or aggravated by his service-connected cardiomegaly.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's current residuals of his cerebral vascular accident and hypertension is related to his military service.  The examiner should also state whether it is at least as likely as not that these disorders were either caused by or permanently aggravated by the Veteran's service-connected cardiomegaly. Unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service or a service-connected disability, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service or a service-connected disability as opposed to its being the result of some other factor or factors.

A clear explanation for all opinions and a discussion of the facts and medical principles involved in this case is required. 

4.  After completing the above action, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph. 

5.  After development is completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


